            Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 1 of 9
                             S                                           .
                                                                                 2OI9DEc-6 4N11:Q7
                                UNITED STATES DISTRICT COURT
                                             WESTERI44DISTRICTOFTEXAS




      In re EZCORP, Inc. Securities Litigation            Master File No. 1:15-CV-00608-SS




            IJY'$1 JUDGMENT APPROVING CLASS ACTION SETTLEMENT
A-          WHEREAS, a consolidated class action is pending in this Court entitled In re EZCORP,

     Inc. Securities Litigation, Lead Case No. 1: 15-C V-00608 (the "Action");

            WHEREAS, (a) Lead Plaintiff John Rooney, on behalf of himself and the Settlement

     Class (defined below), and (b) defendants EZCORP, Inc. ("EZCORP" or the "Company") and

     Mark E. Kuchenrither (collectively, the "Defendants"; and, together with Lead Plaintiff, the

     "Parties") have entered into a Stipulation and Agreement of Settlement dated July 18, 2019 (the

     "Stipulation"), that provides for a complete dismissal with prejudice of the claims asserted

     against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

     to the approval of this Court (the "Settlement");

            WHEREAS, on February 19, 2019, the Court (i) certified a class consisting of "all

     persons and entities that purchased or otherwise acquired EZCORP, Inc. Class A common stock

     between January 28, 2014 and October 20, 2015, inclusive, and were damaged thereby"; (ii)

     appointed Lead Plaintiff John Rooney as Class Representative; and (iii) appointed Block &

     Leviton LLP and Glancy Prongay & Murray LLP as Class Counsel, and appointed The Kendall

     Law Group, PLLC as Liaison Counsel. Excluded from the Settlement Class are Defendants; the

     officers and directors of the Company during the Class Period (the "Excluded Officers and
              Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 2 of 9

Case No: 1:15cv608
                                .                                            S                      Filed: 12105/19
                                                                                                         Doc. #146



       Directors"); members of the Immediate Families of the Individual Defendant and of the

       Excluded Officers and Directors; any entity in which any Defendant, any Excluded Officer or

       Director, or any of their respective Immediate Family members had during the Settlement Class

       Period and/or has a controlling interest; and the legal representatives, heirs, successors or assigns

       of any excluded person or entity, in their respective capacity as such. Also excluded from the

       Settlement Class are the persons and entities who or which timely and validly seek exclusion

       from the Settlement Class in accordance with the provisions of this Order or whose request for

       exclusion is accepted by the Court.

              WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

       have the same meaning as they have in the Stipulation;

              WHEREAS, by Order dated August 5, 2019 (the "Preliminary Approval Order"), this

       Court: (a) preliminarily approved the Settlement; (b) ordered that notice of the proposed

       Settlement be provided to potential Settlement Class Members; (c) provided Settlement Class

       Members with the opportunity either to exclude themselves from the Settlement Class or to

       object to the proposed Settlement; and (d) scheduled a hearing regarding final approval of the

       Settlement;

              WHEREAS, due and adequate notice has been given to the Settlement Class;

               WHEREAS, the Court conducted a hearing on December 6, 2019 (the "Settlement

       Hearing") to consider, among other things, (a) whether the terms and conditions of the

       Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be

       approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

       against the Defendants; and

               WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed


                                                         2
              Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 3 of 9

CaseNo:1:15cv608
                                .                                           .                       FUed: 12/05/19
                                                                                                        Doc. #146



      and proceedings held herein in connection with the Settlement, all oral and written comments

      received regarding the Settlement, and the record in the Action, and good cause appearing

      therefor;

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

              1.     Jurisdiction   - The Court has jurisdiction over the subject matter of the Action,
      and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

      and each of the Settlement Class Members.

              2.      Incorporation of Settlement Documents          -   This Judgment incorporates and

      makes a part hereof: (a) the Stipulation filed with the Court on July 18, 2019; and (b) the Notice,

      the Summary Notice, the Proof of Claim form and the Postcard Notice, all of which were filed

      with the Court on July 18, 2019.

              3.      Notice   - The Court finds that the dissemination of the Postcard Notice, the online
      posting of the Notice, and the publication of the Summary Notice: (a) were implemented in

      accordance with the Preliminary Approval Order; (b) constituted the best notice practicable

      under the circumstances; (c) constituted notice that was reasonably calculated, under the

      circumstances, to apprise Settlement Class Members of (i) the pendency of the Action; (ii) the

      effect of the proposed Settlement (including the Releases to be provided thereunder); (iii) Class

      Counsel's motion for an award of attorneys' fees and reimbursement of Litigation Expenses; (iv)

      their right to object to any aspect of the Settlement, the Plan of Allocation and/or Class

      Counsel's motion for attorneys' fees and reimbursement of Litigation Expenses; (v) their right to

      exclude themselves from the Settlement Class; and (vi) their right to appear at the Settlement

       Hearing; (d) constituted due, adequate, and sufficient notice to all persons and entities entitled to

      receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the
               Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 4 of 9

Case No: I :15cv608                                                                                   Filed: 12/05/19
                                                                                                          Doc. #146



       Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

       Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C.       §   78u-4, as amended,

        and all other applicable law and rules.

               4.      Final Settlement Approval and Dismissal of Claims             - Pursuant to,   and in

       accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

        finally approves the Settlement set forth in the Stipulation in all respects (including, without

        limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

        with prejudice of the claims asserted against Defendants in the Action), and finds that the

        Settlement is, in all respects, fair, reasonable and adequate to the Settlement Class. The Parties

        are directed to implement, perform and consummate the Settlement in accordance with the terms

        and provisions contained in the Stipulation.

               5.      The Action and all of the claims asserted against Defendants in the Action by

        Lead Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The

        Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

        Stipulation.

               6.      Bindin2 Effect     - The   terms of the Stipulation and of this Judgment shall be

        forever binding on Defendants, Lead Plaintiff and all other Settlement Class Members

        (regardless of whether or not any individual Settlement Class Member submits a Claim Form or

        seeks or obtains a distribution from the Net Settlement Fund), as well as their respective

        successors and assigns.

                7.     Releases   - The   Releases set forth in paragraphs 4 and 5 of the Stipulation,

        together with the definitions contained in paragraph     1   of the Stipulation relating thereto, are

        expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.


                                                          4
               Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 5 of 9

Case No: 1:15cv608
                                .                                           .                      Filed: 12/05/19
                                                                                                        Doc. #146




       Accordingly, this Court orders that:

                       (a)     Without further action by anyone, and subject to paragraph 8 below, upon

       the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

       Members, on behalf of themselves, and their respective heirs, executors, administrators,

       predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by

       operation of law and of this Judgment shall have, fully, finally and forever compromised, settled,

       released, resolved, relinquished, waived and discharged each and every Released Plaintiff's

       Claim against the Defendants and the other Defendants' Releasees, and shall forever be enjoined

       from prosecuting any or all of the Released Plaintiff's Claims against any of the Defendants'

       Releasees. This Release shall not apply to any of the Excluded Claims (as that term is defined in

       paragraph 1([t]) of the Stipulation).

                       (b)     Without further action by anyone, and subject to paragraph 8 below, upon

       the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

       heirs, executors, administrators, predecessors, successors, and assigns in their capacities as such,

        shall be deemed to have, and by operation of law and of this Judgment shall have, fully, finally

        and forever compromised, settled, released, resolved, relinquished, waived and discharged each

        and every Released Defendants' Claim against Lead Plaintiff and the other Plaintiff's Releasees,

        and shall forever be enjoined from prosecuting any or all of the Released Defendants' Claims

        against any of the Plaintiff's Releasees. This Release shall not apply to any person or entity

        listed on Exhibit 1 hereto.

                8.     Notwithstanding paragraphs 7(a) - (b) above, nothing in this Judgment shall bar

        any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

        Judgment.
              Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 6 of 9

CaseNo:1:15cv608
                               I                                                                  Filed: 12/05119
                                                                                                       Doc. #146




              9.       RuJe 11 Findings   - The   Court finds and concludes that the Parties and their

      respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

      Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

      of the Action.

              10.      No Admissions   - Neither this Judgment, the Term Sheet, the Stipulation (whether
      or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

      (or any other plan of allocation that may be approved by the Court), the negotiations leading to

      the execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

      connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

      arguments proffered in connection therewith):

                       (a)   shall be offered against any of the Defendants' Releasees as evidence of,

      or construed as, or deemed to be evidence of any presumption, concession, or admission by any

      of the Defendants' Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the

      validity of any claim that was or could have been asserted or the deficiency of any defense that

      has been or could have been asserted in this Action or in any other litigation, or of any liability,

      negligence, fault, or other wrongdoing of any kind of any of the Defendants' Releasees or in any

       way referred to for any other reason as against any of the Defendants' Releasees, in any civil,

      criminal or administrative action or proceeding, other than such proceedings as may be necessary

      to effectuate the provisions of the Stipulation;

                       (b)   shall be offered against any of the Plaintiff's Releasees, as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession or admission by any of

       the Plaintiff's Releasees that any of their claims are without merit, that any of the Defendants'

       Releasees had meritorious defenses, or that damages recoverable under the Complaint would not
               Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 7 of 9

Case No: I :15cv608                                                                                FUed: 12/05/19
                                                                                                       Doc. #146



        have exceeded the Settlement Amount or with respect to any liability, negligence, fault or

        wrongdoing of any kind, or in any way referred to for any other reason as against any of the

        Plaintiff's Releasees, in any civil, criminal or administrative action or proceeding, other than

        such proceedings as may be necessary to effectuate the provisions of the Stipulation; or

                       (c)    shall be construed against any of the Releasees as an admission,

        concession, or presumption that the consideration to be given under the Settlement represents the

        amount which could be or would have been recovered after trial; provided, however, that the

        Parties and the Releasees and their respective counsel may refer to this Judgment and the

        Stipulation to effectuate the protections from liability granted hereunder and thereunder or

        otherwise to enforce the terms of the Settlement.

                11.    Retention of Jurisdiction - Without affecting the finality of this Judgment in any

        way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

        the administration, interpretation, implementation and enforcement of the Settlement; (b) the

        disposition of the Settlement Fund; (c) any motion for an award of attorneys' fees and/or

        Litigation Expenses by Class Counsel in the Action that will be paid from the Settlement Fund;

        (d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

        Distribution Order; and (1) the Settlement Class Members for all matters relating to the Action.

                12.    Separate orders shall be entered regarding approval of a plan of allocation and the

        motion of Class Counsel for an award of attorneys' fees and reimbursement of Litigation

        Expenses. Such orders shall in no way affect or delay the finality of this Judgment and shall not

        affect or delay the Effective Date of the Settlement.

                13.    Modification of the A2reement of Settlement - Without further approval from

        the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such


                                                            7
               Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 8 of 9

Case No: 1:15cv608                                                                                   Filed: 12/05/19
                                                                                                          Doc. #146



       amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

       Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

       limit the rights of Settlement Class Members in connection with the Settlement. Without further

       order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

       carry out any provisions of the Settlement.

               14.    Termination of Settlement      - If the Settlement is terminated as provided in the
       Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

       be vacated, rendered null and void and be of no further force and effect, except as otherwise

       provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

       Plaintiff, the other Settlement Class Members and Defendants, and the Parties shall revert to their

       respective positions in the Action as of May 30, 2019, as provided in the Stipulation.

               15.    Entry of Final Judimient       - There is   no just reason to delay the entry of this

       Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

       directed to immediately enter this final judgment in this Action.

               16.     Exclusions   - The   persons and entities listed on Exhibit    1   hereto, if any, are

       excluded from the Settlement Class pursuant to request and are not bound by the terms of the

        Stipulation or this Judgment.

               SO ORDERED this 6th day of December, 2019,



                                                         /3a                     4iCi
                                                              The Honora     Sam Sparks
                                                              United States District Judge




                                                         E1
              Case 1:15-cv-00608-SS Document 150 Filed 12/06/19 Page 9 of 9

Case No: 1:15cv608
                               .                                          .     Filed: 12/05/19
                                                                                    Doc. #146



                                                  Exhibit 1

                                  List of Persons and Entities Excluded
                              from the Settlement Class Pursuant to Request


       No person or entity has requested exclusion from the Settlement Class.
